Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 14, 24 and 33 are objected to because of the following informalities:  Period “.” at the end of each of the claim is missing. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, 12, 13, 17, 19, and 23 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Wallace et al. (U. S. Patent 8,378,203).
Regarding claim 1, Wallace et al. discloses a children's toy comprising: 
a user interface panel 242 comprising a plurality of separate user input areas arranged in an array, the user interface panel comprising a continuous unitary component incorporating the plurality of separate user input areas and continuous interconnecting webs of material extending between the separate user input areas (as shown in figures 14-18B); 
a capacitive touch sensor system 244 comprising a plurality of separate capacitive touch sensors, each of the plurality of separate capacitive touch sensors being operatively associated with a corresponding one of the plurality of separate user input areas of the user interface panel (as shown in figures 14-18B); and 
an electronic input-output system configured to receive input signals from each of the plurality of capacitive touch sensors and to output different audible sounds responsive to input signals received from each of the capacitive touch sensors (electronics package and speaker, abstract).
Regarding claim 2, Wallace et al. discloses the children's toy of Claim 1, comprising a simulated drum toy, wherein each of the plurality of separate user input areas in the array is generally circular to simulate the appearance of a drum head (as shown in figures 14-18b).
Regarding claim 3, Wallace et al. discloses the children's toy of Claim 2, wherein at least one of the generally circular user input areas in the array is offset at an oblique angle from other generally circular user input areas in the array (as shown in figures 14-18b).
Regarding claim 8, Wallace et al. discloses the children's toy of Claim 1, wherein the user interface panel comprises a smooth and seamless user input surface without any significant crevices or recesses therein (as shown in figures 14-18b).
Regarding claim 12, Wallace et al. discloses the children's toy of Claim 1, further comprising a plurality of different play modes configured to generate a plurality of different sounds responsive to user interaction with the plurality of separate user input areas (column 3, lines 40-50).
Regarding claim 13, Wallace et al. discloses the children's toy of Claim 12, wherein the plurality of different sounds generated by the plurality of different play modes are selected from a melody riff, a voice, a backer beat, an instrumental loop, a guitar riff, a musical scale, and an animal sound (a percussion voice or a percussion riff, column 3, lines 40-50).
Regarding claim 17, Wallace et al. discloses a children's drum toy comprising: 
a user interface panel 242 comprising a plurality of separate user input areas arranged in an array, the user interface panel comprising a continuous unitary component incorporating the plurality of separate user input areas and continuous interconnecting webs of material extending between the separate user input areas; 
a capacitive touch sensor system 244 comprising a plurality of separate capacitive touch sensors, each of the plurality of separate capacitive touch sensors being operatively associated with a corresponding one of the plurality of separate user input areas of the user interface panel (as shown in figures 14-18B); and 
an electronic input-output system configured to receive input signals from each of the plurality of capacitive touch sensors and to output different audible sounds responsive to input signals received from each of the capacitive touch sensors (electronics package and speaker, abstract); 
wherein each of the plurality of separate user input areas in the array is generally circular to simulate the appearance of a drum head, and wherein at least one of the generally circular user input areas in the array is offset at an oblique angle from other generally circular user input areas in the array (as shown in figures 14-18b).  
Regarding claim 19, Wallace et al. discloses the children's drum toy of Claim 17, wherein the user interface panel comprises a smooth and seamless user input surface without any significant crevices or recesses therein (as shown in figures 14-18b).
Regarding claim 23, Wallace et al. discloses the children's drum toy of Claim 17, further comprising a plurality of different play modes configured to generate a plurality of different sounds responsive to user interaction with the plurality of separate user input areas (column 3, lines 40-50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al.
(1) Regarding claim 4, Wallace et al. discloses the children's toy of Claim 3.
(2) Wallace et al. does not teach wherein the array of separate user input areas comprises a generally trapezoidal array of four generally circular user input areas, with continuous interconnecting webs of material extending between each of the four generally circular user input areas.
(3) The limitation wherein the array of separate user input areas comprises a generally trapezoidal array of four generally circular user input areas, with continuous interconnecting webs of material extending between each of the four generally circular user input areas is obvious as a matter ordinary design choice. 
(4) The children’s toy of Wallace et al. may be modified wherein the array of separate user input areas comprises a generally trapezoidal array of four generally circular user input areas, with continuous interconnecting webs of material extending between each of the four generally circular user input areas is obvious as a matter ordinary design choice.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated as a matter of ordinary design choice. 
(1) Regarding claim 6, Wallace et al. discloses the children's toy of Claim 1. 
(2) Wallace et al. does not teach a full embodiment comprising a simulated xylophone toy, wherein the plurality of separate user input areas in the array are configured to simulate keys of a xylophone.
(3) Wallace et al. teaches the obviousness of using the teachings of their disclosure to make a xylophone (column 6, lines 39-46).  
(4) The toy children’s toy of Wallace et al. may be modified comprising a simulated xylophone toy, wherein the plurality of separate user input areas in the array are configured to simulate keys of a xylophone.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated a person will find it obvious to use technologies disclosed by Wallace et al. for making the claimed invention.
(1) Regarding claim 18, Wallace et al. discloses the children's drum toy of Claim 17.
(2) Wallace et al. does not teach the limitation wherein the array of separate user input areas comprises a generally trapezoidal array of four generally circular user input areas, with continuous interconnecting webs of material extending between each of the four generally circular user input areas.
(3) The limitation wherein the array of separate user input areas comprises a generally trapezoidal array of four generally circular user input areas, with continuous interconnecting webs of material extending between each of the four generally circular user input areas is obvious as a matter ordinary design choice. 
(4) The children’s toy of Wallace et al. may be modified wherein the array of separate user input areas comprises a generally trapezoidal array of four generally circular user input areas, with continuous interconnecting webs of material extending between each of the four generally circular user input areas is obvious as a matter ordinary design choice.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated as a matter of ordinary design choice. 
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Wallace et al. and Elion (U. S. Patent 2013/0074680).
(1) Regarding claim 5, Wallace et al. discloses the children's toy of Claim 1.
(2) Lee does not teach the toy comprising a simulated guitar toy, wherein the plurality of separate user input areas in the array are configured to simulate fret areas on the neck of a guitar.
(3) Elion teaches a related item, comprising a simulated guitar toy, wherein the plurality of separate user input areas in the array are configured to simulate fret areas on the neck of a guitar.  The disclosure by Elion is motivated to simulate a guitar in a simple construction.
(4) The children’s toy by Wallace et al. may be modified in view of Elion, comprising a simulated guitar toy, wherein the plurality of separate user input areas in the array are configured to simulate fret areas on the neck of a guitar.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention motivated simulate a guitar in a simple construction.
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Wallace et al. and Kodama et al. (U. S. Patent 10,475,427)
(1) Regarding claim 7, Wallace et al. discloses the children's toy of Claim 1.
(2) Wallace et al. does not teach the children’s toy comprising a simulated piano toy, wherein the plurality of separate user input areas in the array are configured to simulate keys of a piano.
(3) Kodama et al. teaches a similar item comprising a simulated piano toy, wherein the plurality of separate user input areas in the array are configured to simulate keys of a piano, as shown in figure 6.  The disclosure by Kodama et al. is motivated to simulate a piano in a simple construction.
(4) The children’s toy by Wallace et al. may be modified in view of Kodama et al. comprising a simulated piano toy, wherein the plurality of separate user input areas in the array are configured to simulate keys of a piano.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to simulate a piano in a simple construction.
Claims 9, 10, 20 and 21 are rejected under 35 U.S.C. 103 as being obvious over Wallace et al. and Koss et al. (U. S. Patent 9,628,880).
(1) Regarding claim 9, Wallace et al. teaches the children's toy of Claim 8.
(2) Wallace et al. does not teach the limitation wherein the user interface panel comprises a natural wood material.
(3) Koss et al. teaches a device wherein the user interface panel comprises a natural wood material. Koss teaches that a natural wood material is a suitable dielectric material for a capacitive touch interface.  The courts have generally held that it to be within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
(4) The children’s toy by Wallace et al. may be modified in view of Koss et al. wherein the user interface panel comprises a natural wood material.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention motivated that the selection of a known material is obvious on the basis of its suitability and that Koss et al. teaches that the material is suitable for the claimed purpose. 
Regarding claim 10, the combination of Wallace et al. and Koss et al. teach he children's toy of Claim 9, the limitation wherein the natural wood material comprises plywood is also considered obvious for the reason applied to claim 11. 
(1) Regarding claim 20, Wallace et al. discloses the children's drum toy of Claim 19.
(2) Wallace et al. does not teach the limitation wherein the user interface panel comprises a natural wood material.
(3) Koss et al. teaches a device wherein the user interface panel comprises a natural wood material. Koss teaches that a natural wood material is a suitable dielectric material for a capacitive touch interface.  The courts have generally held that it to be within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
(4) The children’s toy by Wallace et al. may be modified in view of Koss et al. wherein the user interface panel comprises a natural wood material.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention motivated that the selection of a known material is obvious on the basis of its suitability and that Koss et al. teaches that the material is suitable for the claimed purpose. 
Regarding claim 21, the combination of Wallace et al. and Koss et al. teach he children's drum toy of Claim 20, and the limitation wherein the natural wood material comprises plywood is also considered obvious for the reason applied to claim 20.
Claims 14-16 and 24 are rejected under 35 U.S.C. 103 as being obvious over Wallace et al. and Abe (U. S. Patent 6,586,666) .
(1) Regarding claim 14, Wallace et al. discloses the children's toy of Claim 1.
(2) Wallace et al. does not teach the limitation further comprising at least one LED light source.
(3) Abe teaches a related invention, comprising at least one LED light source (column 2, line 62 to column 3, line 14) . Abe teaches the motivation of the light to illuminate around the interface portions (column 3, lines 5-9)
(4) The children’s toy by Wallace et al. may be modified in view of Abe, further comprising at least one LED light source.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the light to illuminate around the interface portions, taught by Abe.
Regarding claim 15, Wallace et al. and Abe teach the children's toy of Claim 14, and Abe teaches wherein the at least one LED light source outputs a visible light signal responsive to user interaction with the user input areas (according to performance, column 1, lines 30-32).
Regarding claim 16, Wallace et al. and Abe  the children's toy of Claim 14, and Abe teaches the limitation wherein the at least one LED light source outputs a visible light signal indicating a prompt for a suggested user interaction with the plurality of separate user input areas (in response to light emitting instructions, column 1, lines 30-34).
(1) Regarding claim 24, Wallace et al. discloses the children's drum toy of Claim 17.
(2) Wallace et al. does not teach the limitation further comprising at least one LED light source.
(3) Abe teaches a related invention, comprising at least one LED light source (column 2, line 62 to column 3, line 14) . Abe teaches the motivation of the light to illuminate around the interface portions (column 3, lines 5-9).
(4) The children’s toy by Wallace et al. may be modified in view of Abe, further comprising at least one LED light source.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the light to illuminate around the interface portions, taught by Abe.
Claims 25-28 and 32 are rejected under 35 U.S.C. 103 as being obvious over Wallace et al. and Murray et al. (U. S. Patent D838,310).
Regarding claim 25, Wallace et al. teaches a children's toy comprising: 
a user interface panel 242 comprising separate user input ( ) areas wherein each of the user input areas is generally circular, the user interface panel further comprising continuous interconnecting webs of material extending between the user input areas; 
a capacitive touch sensor system 244 comprising () separate capacitive touch sensors, each of the capacitive touch sensors being operatively associated with a corresponding one of the four generally circular user input areas of the user interface panel (as shown in figures 14-18B); and 
an electronic input-output system configured to receive input signals from each of the capacitive touch sensors and to output different audible sounds responsive to input signals received from each of the capacitive touch sensors (electronics package and speaker, abstract).
(2) Wallace et al. does not teach wherein the where there are four separate input areas arranged in a trapezoidal array.
(3) Murray et al. teaches a mounting for four separate input areas arranged in a trapezoidal array.  Murray et al. is to a known design comprising the number four and the shape trapezoidal that one would select as a matter of ordinary design choice.
(4) The children’s toy by Wallace et al. may be modified in view of Murray et al. wherein the where there are four separate input areas arranged in a trapezoidal array.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated as a matter of ordinary design choice. 
Regarding claim 26, Wallace et al. discloses the children's toy of Claim 25, and Wallace et al. teaches the limitation wherein at least one of the generally circular user input areas in the trapezoidal array is offset at an oblique angle from other generally circular user input areas in the trapezoidal array (as shown in the figures). 
Regarding claim 27, the combination of Wallace et al. and Murray et al. teach the children's toy of Claim 25, wherein the user interface panel comprises a unitary component incorporating the four generally circular user input areas and the continuous interconnecting webs of material extending between the user input areas. Wallace et al. teaches the continuous interconnecting webs and Murray et al. teaches the number four of input area.
Regarding claim 28, the combination of Wallace et al. and Murray et al. teach the children's toy of Claim 27, and Wallace et al. teaches the limitation wherein the user interface panel comprises a smooth and seamless user input surface without any significant crevices or recesses therein (as shown in figures 14-18B).
Regarding claim 32, the combination of Wallace et al. and Murray et al. teach the children's toy of Claim 25, and Wallace et al. teaches the limitation further comprising a plurality of different play modes configured to generate a plurality of different sounds responsive to user interaction with the four separate user input areas (a percussion voice or a percussion riff, column 3, lines 40-50).
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wallace et al. and Murray et al. as applied to claim 28 above, and further in view of Koss et al. 
(1) Regarding claim 29, the combination of Wallace et al. and Murray et al. teach the children's toy of Claim 28. 
(2) The combination of Wallace et al. and Murray et al. does not teach wherein the user interface panel comprises a natural wood material.
(3) Koss et al. teaches a device wherein the user interface panel comprises a natural wood material. Koss teaches that a natural wood material is a suitable dielectric material for a capacitive touch interface.  The courts have generally held that it to be within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
(4) The children’s toy by the combination of Wallace et al. and Murray et al. may be modified in view of Koss et al. wherein the user interface panel comprises a natural wood material.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention motivated that the selection of a known material is obvious on the basis of its suitability and that Koss et al. teaches that the material is suitable for the claimed purpose. 
Regarding claim 30, the combination of Wallace et al., Murray et al., and Koss et al. teach the children's toy of Claim 29, and the limitation wherein the natural wood material comprises plywood, for the rationale indicated in claim 29.
Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wallace et al. and Murray et al. as applied to claim 25 above, and further in view of Abe. 
(1) Regarding claim 33, the combination of Wallace et al. and Murray et al. teach the children's toy of Claim 25.
(2) The combination of Wallace et al. and Murray et al. does not teach the children’s toy, further comprising at least one LED light source.
(3) Abe teaches a related invention, comprising at least one LED light source (column 2, line 62 to column 3, line 14) . Abe teaches the motivation of the light to illuminate around the interface portions (column 3, lines 5-9).
(4) The combination of Wallace et al. and Murray et al. may be modified in view of Abeto further comprise at least one LED light source.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to illuminate around the interface portions, taught by Abe
Allowable Subject Matter
Claims 11, 22 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowable for the children's toy of Claim 1, wherein the user interface panel comprises a first material thickness in the user input areas, and a second material thickness outside of the user input areas, the second material thickness being substantially greater than the first material thickness, whereby at least one recess is formed in a bottom surface of the user interface panel beneath the user input areas, and wherein the capacitive touch sensors are positioned within the at least one recess formed in the bottom surface of the user interface panel beneath the user input areas.
The applicant supportively illustrates an embodiment of the two thicknesses of material and the recess formed in the interface panel where the capacitive touch sensors are positioned in figure 2. Claim 11 is considered to be non-obvious with respect to the closest related prior art. 
Claims 22 is allowable for the children's drum toy of Claim 17, wherein the user interface panel comprises a first material thickness in the user input areas, and a second material thickness outside of the user input areas, the second material thickness being substantially greater than the first material thickness, whereby at least one recess is formed in a bottom surface of the user interface panel beneath the user input areas, and wherein the capacitive touch sensors are positioned within the at least one recess formed in the bottom surface of the user interface panel beneath the user input areas.
The applicant supportively illustrates an embodiment of the two thicknesses of material and the recess formed in the interface panel where the capacitive touch sensors are positioned in figure 2. Claim 12 is considered to be non-obvious with respect to the closest related prior art. 
Claim 31 is allowable for the children's toy of Claim 25, wherein the user interface panel comprises a first material thickness in the user input areas, and a second material thickness outside of the user input areas, the second material thickness being substantially greater than the first material thickness, whereby at least one recess is formed in a bottom surface of the user interface panel beneath the user input areas, and wherein the capacitive touch sensors are positioned within the at least one recess formed in the bottom surface of the user interface panel beneath the user input areas.
The applicant supportively illustrates an embodiment of the two thicknesses of material and the recess formed in the interface panel where the capacitive touch sensors are positioned in figure 2. Claim 31 is considered to be non-obvious with respect to the closest related prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        October 21, 2022